DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/15/2022.
Applicant’s election of the species of B7H3 in the reply filed on 2/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13, 15-17, 20-25 are pending.  Claims 1-12, 14, 18-19 have been cancelled.
The following rejections are modified as necessitated by amendment with response to arguments following.
This action is FINAL.
Withdrawn Rejections
	The 35 USC 112b rejection made in the previous office action is withdrawn based upon amendments to the claims.  
FR 1.132
The declaration under 37 CFR 1.132 filed 8/15/2022 is insufficient to overcome the rejection of claim 24 based upon 35 USC 103(a) as set forth in the last Office action because:  t refers(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  See details in the response below.

Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15-17, 20-25  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detection of B7H3 CAF, does not reasonably provide enablement for selection of patient affected with a tumor for an immunotherapy treatment, predicting a response to any immunotherapy treatment, or prediction of any clinical outcome of the cancer  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The breadth of the claims 
The claims are drawn to selecting a patient affect with a tumor for an immunotherapy treatment, predicting a response to immunotherapy treatment, and clinical outcome of a patient affected with a cancer comprising detecting B7H3 CAF and determining levels.  
  The claims encompass any species to predict any tumor, response to any immunotherapy and determination of any clinical outcome based upon the levels of B7H3. 
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

Guidance in the Specification and Working Examples
The specification defines CAF as the fibroblast present in the stroma of a cancer (p. 9).  However, the specification does not limit the patient to any particular species (p. 9) and as such would encompass any species.  It would be unpredictable that correlations in one species would be predictive in any other species (see the art below).  The specification asserts that there is a correlation with any immunotherapy treatment, however, specification teaches that immunotherapy can encompasses any treatments that stimulate the immune system including, cytokines, antibodies, mono antibodies and inhibitors (p. 56-57).
The specification asserts that treatment is correlated to low levels, no levels, or lower than the reference, however, the claims are drawn to any level.  Furthermore, the specification assertion does not provide support for the prediction of response to immunotherapy based upon detection of the level of B7H3.  
The specification states that the silencing of Cd276/B7H3 in CAF fibroblasts reduce the impact of CAF fibroblasts on the total number of Tells (p. 76), however, the specification has not provided guidance that this observation provides a correlation to immunotherapy and clinical outcome based upon detection .  
The specification provides an example wherein breast tumors samples were used to measure the percentage of B7H3 cells (p. 77-79).  The specification has not provided guidance that this observation provides a correlation to immunotherapy and clinical outcome based upon detection .  
The unpredictability of the art and the state of the prior art
Shalon et al. (US 2001/0051344 A1 Dec 13, 2001) teach that due to variations in genetic make-up of unrelated individuals in a heterogeneous society, differences in the expression of a gene between any two individuals may or may not be significant (see page 10, paragraph 0155).  Shalon et al. further teach that the larger the number of individuals tested, the more significant the remaining differences in gene expression become and samples from at least 5 and preferably 20-50 different test individuals are assayed to obtain statistically meaningful data showing a statistical elevation or reduction in report levels when compared to control levels (see page 10, paragraph 0156).  Shalon et al. teach that the test average pattern is compared with a control average pattern on a microarray to identify test genes which show significantly, typically at least 2 fold and up to 100 fold or more, increase or decrease in gene expression level with respect to control levels for the same gene (see page 10, paragraph 0158).   
 Lucentini (The Scientist, 2004, Vol 18, page 20) teach that it strikingly common for follow-up studies to find gene-disease associations wrong (see page 2, 1st paragraph).  Lucentini  teaches that two recent studies found that typically when a finding is first published linking a given gene to a complex disease there is only roughly a one-third chance that the study will reliably confirm the finding (see page 2, 3rd  paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical method, should be included in the gene association studies (see page 3, 2nd paragraph).  As such the art teaches that expression studies must be validated.   
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such a correlation of expression and disease in one species would not be directly correlative to any other species without further experimentation.  This experimentation would be unpredictable as there is no expectation of success that expression patterns observed in one species would be similar to any other species.  

Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion 
The skilled artisan would need to perform undue experimentation to determine such an association as the specification has not provided guidance that these associations are predictable.   Therefore to use the invention as presented would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.   
Further, the art indicates that even if an association was observed that this association must be validated in a large population (Shalon et al. and Lucentini).  The art indicates that expression levels are further species   specific (  Enard et al).  As such the breadth of the claims towards any sample or any mammalian subject would require a large amount of inventive effort without a guarantee of success as the art teaches that even if an association between expression level and an outcome/immunotherapy could be determined this association would be species and sample specific.  
Therefore the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the negative teachings in the art, and the lack of guidance provided in the specification balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to arguments and 37 CFR 1.132
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.
	The declaration states that there are advantages of the invention and points to example 3 and figure a, figure b (p. 1-2). The reply asserts that the claims recite and are limited to particular B7H3 levels and a particular immunotherapy being an immune checkpoint inhibitor (p. 10).  The reply asserts that the declaration provides evidence in treatment from melanoma, breast and lung cancer that show the different in B7H3 expression by CAFs in responder vs. non responding patients with PD-1 inhibitor (p. 10).
	These arguetmsn have been reviewed but have not been found persuasive. 
	It is noted that neither the reply nor the declaration addresses the inclusion of any patient or subject for treatment, as the claims encompass any species as noted by the rejection above it would be unpredictably that correlations in one particular species would be extrapolated to any other species as levels of genes can vary and the correlation to phenotypes is not directly predictable.  Further, the declaration and reply does not address the unpredictability with regard to poor survival prognosis, early disease progression, disease recurrence, and metastasis occurrence as encompassed by claim 24.  The reply does provide support for treatment with PD-1 inhibitors in particular species that have melanoma, breast or lung cancer, however, does not provided guidance that such correlations can be extrapolated to any species and any immune check point inhibitor immunotherapy treatments.  The specification does not provide guidance that the levels of B7H3 is correlative to response to any treatment but rather PD1.  
Modified Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of response to immunotherapy or clinical outcome based upon determining the level of B7H3. This judicial exception is not integrated into a practical application because the claims require steps detecting and determining level and does not provide a step to integrate the judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of detecting and determining does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon  
The correlation of response to immunotherapy or clinical outcome based upon determining the level of B7H3.  The step of detecting and determining level are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of detecting and determining the level.  Grabe et al. . (US Patent Number 2013/0330325 December 12,2013) teaches a method of detecting  B7H3 in cancer samples, as the samples are cancer tissue it would encompass cancer fibroblasts (para 35-36 and 285). Grabe et al. teaches determining levels (para 34). Grabe et al. teaches comparison to a reference (para 32).
Response to arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that the claims limitations correlate to immunotherapy or clinical outcome and then administering a therapy and therefore overcome the 35 USC 101 (p 11-12). Although this argument is persuasive for some of the claims, claim 24 does not require any step of treating and therefore the rejection is maintained for reasons set forth above. 
 
Modified Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Grabe et al. (US Patent Number 2013/0330325 December 12,2013)
 	With regard to claim 24, Grabe et al. teaches a method of detecting  B7H3 in cancer samples, as the samples are cancer tissue it would encompass cancer fibroblasts (para 35-36 and 285). Grabe et al. teaches determining levels (para 34). Grabe et al. teaches comparison to a reference (para 32).  Grabe et al. teaches that a lower level indicates that immunotherapy will not respond(e.g. a clinical outcome) (para 32).  
Response to arguments and 37 CFR 1.132
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.
	The reply asserts that Grabe does not provide B7H3 CAR with immune check point inhibitor treatment (p. 14).  The declaration states that there are advantages of the invention and points to example 3 and figure a, figure b (p. 1-2).  However, the declaration does not point to any advantage recited in the instant claims for poor prognosis based upon comparing levels of B7H3 CAF.  Claim 24 broadly encompasses poor survival prognosis, early disease progression, increased disease recurrence after resection or any treatment or increase of metastasis occurrence.  Although the examples and figures provide levels of B7H3 CAF they do not provide guidance for all these correlations.  Further, it is not clear the advantage for the claim steps as both Grabe et al. and the instant claims detect and determine levels of the gene, and therefore there is nothing in the steps claimed that differs from the prior art.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
(571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634